UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (X) QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934: For the Quarterly Period ended March 31, 2003 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File number 0-24115 WORLDS.COM, INC. (not affiliated with Worldcom, Inc.) (Exact name of registrant as specified in its charter) New Jersey 22-1848316 (State or other jurisdiction of (I.R.S. Employer ID No.) incorporation or organization) 11 Royal Road, Brookline, MA 02445 (Address of principal executive offices) (617) 725-8900 (Issuer's telephone number) Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X] As of March 31, 2003,33,830,393 shares of the Issuer's Common Stock were outstanding. As of March 4, 2008, 49,830,393 shares of the Issuer's Common Stock were outstanding. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] PART I – FINANCIAL INFORMATION Item 1.Financial Statements Page Condensed Balance Sheets as of March 31, 2003 3 Condensed Statements of Operations for the three months ended March 31, 2003 and 2002 4 Condensed Statement of cash flows for the three months ended March 31, 2003 and 2002 5 Notes to Financial Statements 6-9 2 Worlds.com, Inc. Balance Sheets (Unaudited) As of March 31, 2003 Current Assets Cash and cash equivalents $ 5,372 Total Current Assets 5,372 Property and equipmentnet of accumulated depreciation - TOTAL ASSETS $ 5,372 Current Liabilities Accounts payable 1,145,704 Accrued expenses 819,912 Deferred Revenue 631,950 Current maturities notes payable 2,221,969 Total Current Liabilities 4,819,536 Stockholders Equity (Deficit) Common stock 33,824 Additional Paid in Capital 20,146,723 Accumulated Deficit (24,994,709 ) Total stockholders deficit $ (4,814,163 ) Total Liabilities and stockholders deficit $ 5,372 The accompanying notes are an integral part of these financial statements. 3 Worlds.com, Inc. Statements of operations (Unaudited) For the three months ended March 31, 2003 and 2002 Three months ended March 31, 2003 2002 Revenues Revenue $ - $ 83,948.00 Cost and Expenses Cost of Revenue 11,080 14,514 Selling General & Admin 2,298 1,816 Operating income(loss) (13,379 ) 67,618 Other Income Expense Interest Income - - Interest Expense 38,461 38,461 Offering Expense - - Net Gain/(Loss) $ (51,840 ) $ 29,157 The accompanying notes are an integral part of these financial statements. 4 Worlds.com, Inc. Statements of cash flows (Unaudited) For the three months ended March 31, 2003 and 2002 2003 2002 Cash flows from operating activities Net Income/(loss) $ (51,840 ) $ 29,157 Adjustments to reconcile net loss to net cash used in operating activities - - Dep & amort - Accretion of deferred revenue - (66,937 ) Accounts receivable - Prepaid expenses and other current assets - - inventories accounts payable and accrued expenses 38,461 38,596 Loan 6,000 - Net cash used in operating activities (7,379 ) 816 Cash flows from investing activities Acquisition of property and equipment - - Net cash used in investing activities - - Cash flows from financing activities Net cash provided from investing activities - - Net increase(decrease) in cash (7,379 ) 816 Cash beginning of period 12,750 5,888 Cash end of period $ 5,372 $ 6,704 Supplemental disclosure of cash flow information: Cash paid during the year for Interest - - Income taxes - - The accompanying notes are an integral part of these financial statements. 5 Worlds.com, Inc. NOTES TO FINANCIAL STATEMENTS Quarter Ended March 31, 2003 NOTE 1 –
